DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 06/03/22 has been entered in the case. Claims 1, 3, 5-13 & 19 are pending for examination; claims 14-18 are withdrawn and claims 2, 4 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 5, 7, 10-12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Iio et al. (US 2011/0218502).
Regarding claim 1, Ito discloses an injection device, comprising: 
a housing having a first body portion (top surface, in Fig. 1) cooperatively engageable with a second body portion (lower surface, in Fig. 1) to define a cavity therein; 
Note #1: The Fig. 1 shows a joined line in between the first and second body portions.  Therefore, the first body portion and the second body portion are separated pieces and engageable. 
            
    PNG
    media_image1.png
    398
    552
    media_image1.png
    Greyscale

Iio further discloses that a proximal portion of the housing adapted to be gripped by a user includes opposing recessed portions, a first width (w1) at proximal terminal end of the housing, a second width (w2) adjacent to the opposing recessed portions a third width (w3) at the opposing recessed portions, and a width (W) at a mid-portion of the proximal portion of the housing greater than the second width (w2), or the third width (w3); see marked-up Figs. 1 & 26A below. 


    PNG
    media_image2.png
    235
    393
    media_image2.png
    Greyscale

Note #2:  claims 1, 7-10, 13 & 19 do not clarify exactly boundaries of the locations of the proximal portion of the housing, the distal portion of the housing, recessed portions, a second width, a third width, a width of a mid-portion, a fourth width.  For examining purpose, these locations above can be varied, the boundaries of these locations above can be relocated to accommodate to read in the claimed invention.  See marked up Figs. 1 & below.   (Also see MEPE 2144.04 IV A, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.).
Note #3: the limitation “a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)” is interpreted that: a width W is either greater than the first width (w1) or the second width (w2) or the third width (w3).  In other words, the W is not necessarily greater than all the widths w1, w2 and w3.  If the width W is greater than one of w1, w2 or w3, then it reads the requirement of the claimed invention.  In this case, the width W is located at a widest portion of the injection device; wherein the second width w2 is adjacent to the recessed portions; and the third width w3 is at the recessed portions. It is noted that the recessed portions having smallest width in the injection device.  Therefore, the width W is greater than w2 and w3. 
Iio further discloses, in marked up Figs. 1 & 26A below, that a distal portion of the housing adapted to perform an injection includes a fourth width (w4); 
a first aperture (e.g. defined around LCD display 22, or around injection button or around input unit 33 in Fig. 1) formed in the first body portion; and 
a second aperture (e.g., defined around a window at the distal portion in marked up Fig. 1) formed in the first body portion.  

    PNG
    media_image3.png
    450
    731
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    355
    671
    media_image4.png
    Greyscale


Note #4: the injection device 21 (in Fig. 1) is fitted in an inner rim of the case 1302.  For explanation purpose, Examiner uses Fig. 26A to clarify the locations & the dimensions of these widths W, w1, w2, w3 & w4. 
Regarding claim 3, as seen in the marked-up Fig. 1 above, wherein the first aperture is formed in the proximal portion of the housing.  
Regarding claim 5, as seen in the marked-up Fig. 1 above, wherein the second aperture is formed in the distal portion of the housing.  
Regarding claim 7, the marked-up Figures 1 & 26A above show that the width (W) is greater than the fourth width (w4).  
Regarding claim 10, as seen in the marked-up Figures 1 & 26A above, the third width is located at the recessed portions; and the second width w2 is located in between the largest width W and the smallest width w3 in the injection device.  Therefore, the third width (w3) is less than the second width (w2).  
Regarding claim 11, wherein the housing further comprises a recessed (wherein a cap 23a inserted into the distal portion of the injection device) formed in the distal portion, see marked-up Fig. 12B.  

    PNG
    media_image5.png
    304
    754
    media_image5.png
    Greyscale

Regarding claim 12, further comprising a removable cap 23a that frictionally engages with the recessed of the housing, see marked-up Fig. 12B above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iio et al. (US 2011/0218502).
Regarding claim 6, it appears in the marked-up figures 1 & 26A that wherein the second aperture accommodates an inspection window that is substantially elongated in shape wherein a length of the inspection window extending along a longitudinal axis is substantially greater than a width extending along a first transverse axis.  In addition, a person skilled in the art would recognize that the length of the inspection window can be variable or substantially or nearly close to a length of the distal portion 21 to enhance viewing.  For example: the length of the inspection window in Fig. 1 can be larger than a current size for enhancing of viewing and therefore, the length of inspection window can be greater than a width extending along a first transverse axis. 
Regarding claim 13, it appears in the mark-up Figs. 1, 12B & 26A above show that the fourth width (w4) is substantially (or the most part or essentially or almost) uniform along an entire length of the distal portion of the device.  In addition, it would have been an obvious matter of design choice to obtain the fourth width w4 being substantially uniform along an entire length of the distal portion of the device, since applicant has not disclosed that the uniform width of the fourth width w4 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with fourth width w4 in the prior art Iio.

Claims 1, 3, 5, 8, 10-12 & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gamlin et al. (WO 2011/057065 A1) with evidence Iio et al. (US 2011/0218502).
Regarding claim 1, Gamlin discloses an injection device, comprising: 
a housing 18 having a first body portion (top/front surface, as shown in Fig. 1A); a second body portion (lower surface being opposite side with the top/front surface) to define a cavity therein. 
Although Gamlin does not mention that the first and second body portions being separated, however, it is well-known in the art that the first and second body housing are being cooperatively engageable (e.g. separated and engageable) via a joined line for easy assembly to save cost.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain two separate pieces of a housing of an injection (e.g. the first body portion and second body portion cooperatively engageable), since it has been held that constructing a formerly integral or separate structure in various elements involves only routine skill in the art.
Evidence: Iio is one of evidence to show that the first and second body portions are cooperative engageable to each other via a joined line. 
 cooperatively engageable with a second body portion (lower surface, in Fig. 1) to define a cavity therein; 
Note #1: claims 1, 7-10, 13 & 19 do not clarify exactly boundaries of the locations of the proximal portion of the housing (length of arrow B in the marked up figure 1A), the distal portion of the housing (length of arrow A, in the marked up figure 1A), recessed portions, a second width, a third width, a width of a mid-portion, a fourth width.  For examining purpose, these locations above can be varied, the boundaries of these locations above can be relocated to accommodate to read in the claimed invention.  See marked up Figs. 1 & below.   (Also see MEPE 2144.04 IV A, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.)
In this case, Gamlin further discloses, in marked up figures 1A-1B below, that a proximal portion of the housing adapted to be gripped by a user includes opposing recessed portions. It has been held that the recitation of an element (a proximal portion of the housing) is “adapted to/capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Therefore, the limitation “adapted to” is considered as a functional limitation and requires to perform of function.  In this case, the user can grasp the injection device at the opposing recessed portions (at waist portion at element 18 in Fig. 1A) to manipulate the injection device. 
Gamlin further discloses a first width (w1) at proximal terminal end of the housing, a second width (w2) adjacent to the opposing recessed portions a third width (w3) at the opposing recessed portions, and a width (W) at a mid-portion of the proximal portion of the housing greater than the third width (w3); 
Note #2: the limitation “a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)” is interpreted that: a width W is either greater than the first width (w1) or the second width (w2) or the third width (w3).  In other words, the W is not necessarily greater than all the widths w1, w2 and w3.  If the width W is greater than one of the widths w1, w2 or w3, then it reads the requirement of the claimed invention.  In this case, the width W is located adjacent to a widest portion of the injection device; wherein the second width w2 is adjacent to the recessed portions; and the third width w3 is at the recessed portions. It is noted that the recessed portions having smallest width in the injection device.  Therefore, the width W is greater than 
w3. 
             
    PNG
    media_image6.png
    372
    928
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    269
    930
    media_image7.png
    Greyscale


Gamlin further discloses that a distal portion of the housing adapted to perform an injection includes a fourth width (w4); a first aperture formed in the first body portion; and a second aperture formed in the first body portion.  
Regarding claim 3, Gamlin discloses that wherein the first aperture is formed in the proximal portion of the housing.  
Regarding claim 5, Gamlin discloses that wherein the second aperture is formed in the distal portion of the housing.  
Regarding claim 8, as seen in the marked-up figures above, Gamlin shows that wherein the width (W) is located at the distal end of the opposing recessed portions.  
Regarding claim 10, as seen in the marked-up figures above, the third width is located at the recessed portions; and the second width w2 is located adjacent and proximal to the third width w3.  Therefore, the third width (w3) is less than the second width (w2).  
Regarding claim 11, as seen in the marked-up figures above, Gamlin discloses that the housing further comprises a recessed or stepped portion formed in the distal portion.  
Regarding claim 12, Gamlin does not show a removable cap; however, it is well-known in the injection device art to include a removable cap that frictionally engages with the recessed or stepped portion of the housing for protecting the injection device in sterile condition when unused.  
Regarding claim 19, as seen in the marked-up figures above, Gamlin discloses that the opposing recessed portions are located between the width (W) and the first width (w1).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
1) Applicant argues on page 5 of Remarks 06/03/22 that Iio does not disclose, teach or suggest the limitation “a proximal portion of the housing adapted to be gripped by a user includes opposing recessed portions, a first width (wl) at a proximal terminal end of the housing, a second width (w2) adjacent to the opposing recessed portions, a third width (w3) at the opposing recessed portions, and a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)”, as required in the independent claim 1. 
In response, Examiner provides marked-up figures to show clearly that Iio discloses all the limitations as required in the independent claim 1.  Examiner suggests Applicant re-read be carefully in the rejection and please see the marked-up figures above, before make any wrong assumption that the prior art Iio does not disclose the claimed subject matter.

2) Applicant states on pages 5-6 of Remarks 06/03/22 that Iio describes a carrying case with a recess for accommodating an injection device described in U.S. Patent Application No. 2011/0257602 to Watanable.
In response, the prior art Watanable- US’602 is not applicable in any rejections in this office action.  Examiner does not use the carrying case in the prior Watanabe.  In addition, nowhere in Iio states that the carrying case in Watabale is being used in the prior art Iio.  Therefore, Examiner does not need to address the prior art Watanabe in this response to the arguments.
Furthermore, the injection device 21 (in Fig. 1) is held in the case 1302, para [0336] & Figs. 26A-26B.  In other words, the injection device 21 is fitted tightly in an inner rim of the case 1302.  For explanation purpose, Examiner uses Figs. 1 & 26A to clarify the locations & the dimensions of these widths W, w1, w2, w3 & w4. 

    PNG
    media_image3.png
    450
    731
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    355
    671
    media_image4.png
    Greyscale


3) Applicant argues on pages 7-8 of the Remarks 06/03/22 that Iio does not discloses the limitation of “opposing recessed portion”, as recited in the independent claim 1.
In response, the marked-up figure 1 below clearly shows that the opposing recessed portion provided in the injection device in Iio.


    PNG
    media_image2.png
    235
    393
    media_image2.png
    Greyscale


4) Applicant argues on pages 8 of Remarks 06/03/22 that the marked up Figure of Iio shows that the annotated width W is not at a mid- portion of the proximal portion of the housing.  Applicant further states that Iio does not disclose “a proximal portion of the housing adapted to be gripped by a user includes opposing recessed portion.
In response, as shown in the marked-up Figs. 1 & 26A below, a length of the distal portion defined as a length of arrow A and a length of the proximal portion defined as a length of arrow B.  The marked-up Figs 1 & 26A clearly show that the width W is at a mid-portion of the proximal portion of the housing. 
It is noted that the claims 1, 7-10, 13 & 19 do not clarify exactly boundaries of the locations of the proximal portion of the housing, the distal portion of the housing, recessed portions, a second width, a third width, a width of a mid-portion, a fourth width.  Therefore, for examining purpose, these locations above can be varied, the boundaries of these said locations above can be relocated to accommodate to read in the claimed invention.  


    PNG
    media_image3.png
    450
    731
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    355
    671
    media_image4.png
    Greyscale


5) Applicant argues on pages 9-10 in the Remarks 06/03/22 that: the prior art Gamlin does not disclose the limitation of “a proximal portion of the housing adapted to be gripped by a user includes opposing recessed portions, a first width (w1) at a proximal terminal end of the housing, a second width (w2) adjacent to the opposing recessed portions, a third width (w3) at the opposing recessed portions, and a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)”, as required in the independent claim 1. 
In response, it has been held that the recitation that an element (a proximal portion of the housing) is “adapted to/capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Therefore, the limitation “adapted to” is considered as a functional limitation and requires to perform of function.  In this case, the user can grasp the device at the opposing recessed portions (at waist portion at element 18 in Fig. 1A) to manipulate the injection device. 
  
    PNG
    media_image6.png
    372
    928
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    269
    930
    media_image7.png
    Greyscale


As seen the marked-up Figs. 1A-1B above, Gamlin clearly discloses all the limitations as required in the claimed invention of claim 1 (e.g. a first width (w1) at a proximal terminal end of the housing, a second width (w2) adjacent to the opposing recessed portions, a third width (w3) at the opposing recessed portions, and a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)”).

6) Applicant further argues on page 10 of the Remarks 06/03/22 that Gamlin does not disclose, teach or even suggest opposing recessed portion, as recited in the claim 1. 
In response, the marked-up figures 1A-1B in Gamlin clearly shown that the opposing recessed portion (waist portion at element 18 in Figs. 1A-1B. 

7) Applicant states on page 10 of the Remarks 06/03/22 that: Gamlin does not disclose “a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)”.  There are no teaching in the figure that Gamlin discloses the neck portion of the device is greater than any of the first width (w1), the second width (w2) or the third width (w3).
In response, the marked-up figures 1A-1B show that the width W is at a mid-portion of the proximal portion of the housing. The limitation “a width (W) at a mid-portion of the proximal portion of the housing greater than any of the first width (w1), the second width (w2), or the third width (w3)” is interpreted that: a width W is either greater than the first width (w1); or a width W is greater than the second width (w2); or a width W is greater than the third width (w3).  In other words, the W is not necessarily greater than all the widths w1, w2 and w3.  If the width W is greater than one of the widths w1, w2 or w3, then it reads the requirement of the claimed invention. 
In this case, the marked-up figures 1A-1B show that the width W is located adjacent to a widest portion of the injection device; wherein the second width w2 is adjacent to the recessed portions; and the third width w3 is at the recessed portions (waist portion is narrowed portion). 
In the marked-up Figs. 1A-1B show that the third width W3 is at opposing recessed portion (waist portion).  One skilled in the art would recognize that the neck/recess/waist portion is a smallest portion (or having a smallest width) compare with the width W.  Therefore, the width W (at the mid portion of the proximal portion) is greater than the third width w3 (at the neck/recess/waist portion). 

             
    PNG
    media_image6.png
    372
    928
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    269
    930
    media_image7.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783